EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to address informal issues, but do not change the scope of the claims: 
IN THE CLAIMS
In claim 1, line 9, the recitation “first wear ring” is changed to –removable first wear ring--.
In claim 1, line 11, the recitation “second wear ring” is changed to –removable second wear ring--.
In claim 1, line 16, the recitation “first wear ring” is changed to –removable first wear ring--.
In claim 1, line 17, the recitation “first wear ring” is changed to –removable first wear ring--.
In claim 2, line 3, the recitation “an upstream side” is changed to –the upstream side--.

In claim 4, line 1, the recitation “first wear ring” is changed to –removable first wear ring--.
In claim 4, line 2, the recitation “first wear ring” is changed to –removable first wear ring--.
In claim 8, line 3, the recitation “the retainer ring” should read –the at least one of the first retainer ring and second retainer ring--.
In claim 9, line 2, the recitation “first wear ring” is changed to –removable first wear ring--.
In claim 9, line 3, the recitation “second wear ring” is changed to –removable second wear ring--.
In claim 11, line 1, the recitation “further comprising a seal,” is deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1-5 and 8-20, the closest prior art does not disclose the seal being disposed between the wear ring and the retainer ring to isolate the wear ring from the retainer, in combination with the remainder limitations of the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.